Citation Nr: 1038968	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right shoulder injury.  

2.  Entitlement to service connection for the residuals of a left 
shoulder injury.   

3.  Entitlement to service connection for the residuals of a 
right knee injury.  

4.  Entitlement to service connection for the residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1957 to January 1959.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in New Orleans, Louisiana.  

In January 2008, the Veteran testified at a personal hearing over 
which a Veterans Law Judge of the Board presided in January 2008.  
A copy of the transcript of that hearing is of record.

This matter was previously before the Board in March 2008 and 
August 2009 at which time the issues currently on appeal were 
remanded for additional development.  The case is now returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration. 

As noted above, in January 2008, the Veteran testified at a 
personal hearing over which a Veterans Law Judge of the Board 
presided while at the RO.  The Veterans Law Judge that conducted 
that hearing is no longer employed by the Board.  The law 
requires that a Veterans Law Judge that conducts a hearing on 
appeal must participate in any decision made on appeal.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2009).  
Therefore, in August 2010, the Board notified the Veteran of the 
fact that the Veterans Law Judge that conducted that hearing was 
no longer employed by the Board, and that he had the opportunity 
to testify at another hearing.  See 38 C.F.R. § 20.717 (2009).

In September 2010, the Veteran notified the Board that he wished 
to appear at another hearing before a Veterans Law Judge of the 
Board at the RO.  Accordingly, in order to afford the Veteran due 
process, to include the opportunity to appear before a Veterans 
Law Judge for a personal hearing, this case must be remanded so 
that an appropriate hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a 
personal  hearing before a Veterans Law Judge 
sitting at the RO, in accordance with 
applicable laws and regulations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  All claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


